Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on July 21, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No.: 10,734,419 B2. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8-13, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Pub. No.: US 2018/0255215 A1).
Regarding Claim 1, Lee discloses an image sensor, comprising:										a plurality of photodetectors disposed within a substrate (Par. 0030, Figs. 1-2 – each of the first to fourth unit pixels 211 to 214 includes a photodetector PD);					a first plurality of semiconductor devices disposed over a first side of the substrate (Par. 0030-0034, Figs. 1-2 – first plurality of semiconductor devices corresponding to drivers 220 & 230 on one side of the plurality of photodetectors); 								a second plurality of semiconductor devices disposed over the first side of the substrate (Par. 0030-0034, Figs. 1-2 – second plurality of semiconductor devices corresponding to drivers 220 & 230 on the other side of the plurality of photodetectors); and						wherein the first and second plurality of semiconductor devices are disposed on opposing sides of the plurality of photodetectors such that the plurality of photodetectors are spaced laterally between the first and second plurality of semiconductor devices, and wherein the first and second plurality of semiconductor devices are laterally offset from the plurality of photodetectors (Figs. 1-2).
Regarding Claim 2, Lee, as applied to claim 1, discloses 			                     the image sensor, wherein the first and second plurality of semiconductor devices are symmetric with respect to a center point of the plurality of photodetectors (Fig. 2).
Regarding Claim 3, Lee, as applied to claim 1, discloses 			                     the image sensor, wherein the first and second plurality of semiconductor devices have rotational 
Regarding Claim 4, Lee, as applied to claim 3, discloses 			                     the image sensor, wherein the plurality of photodetectors has rotational symmetry with respect to the center point (Fig. 2).
Regarding Claim 5, Lee, as applied to claim 1, discloses 			                     the image sensor, wherein the first and second plurality of semiconductor devices are configured as transistors, respectively (Par. 0030-0034).
Regarding Claim 6, Lee, as applied to claim 1, discloses 			                     the image sensor, further comprising: a plurality of transfer transistors overlying each photodetector, wherein the transfer transistors are spaced laterally between the first and second plurality of semiconductor devices (Par. 0030-0034; Fig. 2 – transfer transistor Tx)
Regarding Claim 8, Lee, as applied to claim 1, discloses 			                     the image sensor, wherein the first and second plurality of semiconductor devices comprise a reset transistor, a source follower transistor, and a select transistor, respectively (Par. 0030-0034).
Regarding Claim 9, Lee discloses                                                             	                     an image sensor, comprising:										a pixel well region disposed within a substrate and comprising a first pair of 
Regarding Claim 10, Lee, as applied to claim 9, discloses 			                     the image sensor, wherein the first and second plurality of semiconductor devices are point symmetric with respect to a center point of the pixel well region (Fig. 2).
Regarding Claim 11, Lee, as applied to claim 9, discloses 			                     the image sensor, further comprising:	 an interconnect structure comprising a plurality of conductive wires and vias overlying the front-side of the substrate and electrically coupled to the first and second pair of photodetectors and the first and second plurality of semiconductor devices (Figs. 1-2). 
Regarding Claim 12, Lee, as applied to claim 11, discloses 		                    the image sensor, wherein the interconnect structure is symmetric with respect to a center point of the pixel well region (Fig. 2).
Regarding Claim 13, Lee, as applied to claim 11, discloses 		                    the image sensor, wherein a first conductive wire in the interconnect structure continuously extends from a first semiconductor device in the first plurality of semiconductor devices to a second semiconductor device in the second plurality of semiconductor devices (Fig. 2 – first conductive wire 240).
Regarding Claim 17, Lee discloses   						            a method for forming an image sensor, the method comprising:				forming a doped well region having a first doping type in a substrate (Par. 0030-0034, Figs. 1-2 – doped well region not mentioned explicitly; however the area of the substrate on which plurality of photodetectors are placed could be considered as the well region);	
Regarding Claim 19, Lee, as applied to claim 17, discloses 			                     the method, wherein the first and second plurality of semiconductor devices have rotational symmetry with respect to a center point of the plurality of photodetectors (Fig. 2 - . the first and second plurality of semiconductor devices have rotational symmetry with respect to a center point of the plurality of photodetectors around a line through the center point and parallel to the D1 direction)
Regarding Claim 20, Lee, as applied to claim 17, discloses 			                     the method, further comprising: forming a plurality of transfer transistors over the plurality of x).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 7 is rejected under 35 U.S.C. 103 as obvious over Lee (Pub. No.: US 2018/0255215 A1), as applied to claim 1, further in view of Huang et al. (Pub. No. : US 2019/0057994 A1).

Regarding Claim 7, Lee, as applied to claim 1, does not explicitly disclose 	        the method, further comprising: a plurality of conductive reflectors overlying each photodetector, wherein the plurality of conductive reflectors are symmetric about a line extending through a center of the plurality of photodetectors.									However, Huang et al. teaches 							        the method, further comprising: a plurality of conductive reflectors overlying each photodetector, wherein the plurality of conductive reflectors are symmetric about a line extending through a center of the plurality of photodetectors (Par. 0016, Figs. 3 & 5 – reflector 102; some sort of symmetry in the positioning of the reflector 102 above the photodetectors would be clear from Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Huang et al. to adapt the method, further comprising: a plurality of conductive reflectors overlying each photodetector of Lee, wherein the plurality of conductive reflectors are symmetric about a line extending through a center of the plurality of photodetectors in order to establish uniformity in photo-response across the plurality of photodetectors.


Claims 14-16 are rejected under 35 U.S.C. 103 as obvious over Lee (Pub. No.: US 2018/0255215 A1), as applied to claim 9, further in view of Lee et al. (Patent No. : US 9,609,250 B2).

Regarding Claim 14, Lee, as applied to claim 9, does not explicitly disclose 	        the image sensor, further comprising: a trench isolation structure enclosing an outer perimeter of the pixel well region, wherein the trench isolation structure extends from a back-side of the substrate to a position in the substrate, wherein the first and second plurality of semiconductor devices are spaced laterally between opposing sidewalls of the trench isolation structure.			However, Lee et al. teaches 							                    the image sensor, further comprising: a trench isolation structure enclosing an outer perimeter of the pixel well region, wherein the trench isolation structure extends from a back-side of the substrate to a position in the substrate, wherein the first and second plurality of semiconductor devices are spaced laterally between opposing sidewalls of the trench isolation structure (Col. 7, L 21-52, Figs. 3-4 & Col. 12, L 31-55, Figs. 8-10 – trench isolation structure 335/435; plurality of first and second semiconductor devices 361 & 365/462 & 463).					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Lee et al. to adapt the image sensor, further comprising: a trench isolation structure enclosing an outer perimeter of the pixel well region, wherein the trench isolation structure extends from a back-side of the substrate of Lee to a position in the substrate, wherein the first and second plurality of semiconductor devices are spaced laterally between opposing sidewalls of the trench isolation structure in order to establish adequate isolation between pixels.
Regarding Claim 15, modified Lee, as applied to claim 14, discloses 		                    the image sensor, wherein the trench isolation structure extends from the back-side of the substrate to the front-side of the substrate, wherein the back-side of the substrate is opposite the front-side of the substrate (Lee et al. - Figs. 9-10 –substrate 414, trench isolation structure 435).
Regarding Claim 16, Lee, as applied to claim 9, does not explicitly disclose 	        the image sensor, further comprising: a first pixel device isolation structure disposed within the substrate and laterally enclosing the first plurality of semiconductor devices; and a second pixel device isolation structure disposed within the substrate and laterally enclosing the second plurality of semiconductor devices; and wherein the first and second pair of photodetectors are spaced laterally between the first and second pixel device isolation structures.			However, Lee et al. teaches 							                    the image sensor, further comprising: a first pixel device isolation structure disposed within the substrate and laterally enclosing the first plurality of semiconductor devices (Col 15, L 31 through Col. 16, L 46; Figs. 9-10 – pixel device isolation structure 407); and a second pixel device isolation structure disposed within the substrate and laterally enclosing the second plurality of semiconductor devices (Col 15, L 31 through Col. 16, L 46; Figs. 9-10 – pixel device isolation structure 407); and wherein the first and second pair of photodetectors are spaced laterally between the first and second pixel device isolation structures (Col 15, L 31 through Col. 16, L 46; Figs. 9-10 – pixel device isolation structure 407).						It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Lee et al. to adapt the image sensor, further comprising: a first pixel device isolation structure disposed within the substrate of Lee and laterally enclosing the first plurality of semiconductor devices; and a second pixel device isolation structure disposed within the substrate and laterally enclosing the second plurality of semiconductor devices; and wherein the first and second pair of photodetectors are spaced laterally between the first and second pixel device isolation structures in order to establish electric separation among the adjacent elements.

Claim 18 is rejected under 35 U.S.C. 103 as obvious over Lee (Pub. No.: US 2018/0255215 A1), as applied to claim 17.

Regarding Claim 18, Lee, as applied to claim 17, does not explicitly disclose 	        the method, wherein the first and second plurality of semiconductor devices are formed concurrently with one another.										However, looking at Figs. 1-2 of Lee, it would be obvious to form the first and second plurality of semiconductor devices concurrently with one another as it would reduce manufacturing time and cost and it would not add to the process complexities. 				Lee discloses the claimed invention except for the method, wherein the first and second plurality of semiconductor devices are formed concurrently with one another. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein the first and second plurality of semiconductor devices are formed concurrently with one another since it was known in the art that reducing processing steps without adding complexities would reduce manufacturing time and cost.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


08/06/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812